Citation Nr: 1700353	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  10-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include panic disorder, depression, and/or posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen service connection for a cardiovascular disability, claimed as ischemic heart disease and/or coronary artery disease.  

3.  Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain with arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

Entitlement to service connection for a psychiatric disability was previously denied by the Board in a February 2015 decision.  The Veteran appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a memorandum decision vacating the Board's February 2015 denial and returning the issue to the Board for further development and adjudication.  The remainder of the issues before the Board arise from subsequent claims filed by the Veteran and adjudicated by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service connection for a psychiatric disability

As noted in the Introduction, the Court issued a July 2016 memorandum decision vacating the Board's February 2015 denial of the Veteran's service connection claim for a psychiatric disability, claimed as panic disorder, depression, and/or PTSD.  In its decision, the Court faulted the Board for not making a clear and specific finding regarding whether one of the Veteran's claimed stressors had actually occurred and been verified within the record.  The stressor incident in question involved the alleged stabbing of another service member, an event the Veteran reportedly witnessed.  

As the Board noted in its prior denial, a stressor verification request was previously sent to the Joint Service Records Research Center (JSRRC).  In its September 2014 response, the JSRRC reported that it found no evidence of the claimed stressor.  Upon further review, however, the Board finds that another request for stressor verification by the JSRRC is required.  Specifically, the original request was limited to records dated prior to January 31, 1969; however, in a recent statement received from a fellow soldier who served with the Veteran, this incident allegedly took place in February 1969, outside the date range of the original inquiry.  Therefore, another inquiry, for the dates indicated by the buddy statement, is required.  If this alleged stressor is verified, the Veteran must also be afforded a VA medical examination and/or opinion regarding whether a current psychiatric diagnosis is warranted based on this claimed stressor.  See 38 U.S.C.A. § 5103A(d).  

New and material evidence to reopen service connection 
for a cardiovascular disability
Increased rating for a lumbosacral strain

In a February 2014 rating decision, the Veteran's application to reopen a service connection claim for a cardiovascular disability was denied by the RO.  The RO also denied a disability rating in excess of 20 percent for a service-connected lumbosacral strain with arthritis.  The Veteran was provided notice of this decision via a letter postmarked February 24, 2014.  In a letter stamped as having been received by VA on February 23, 2015, the Veteran expressed disagreement with these determinations.  Although not on an official "Notice of Disagreement" form, the Board notes that these submissions occurred prior to the effective date of the revised regulations. See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  Although the Veteran was provided a March 2015 appeal process election letter, the RO has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send a request to the JSRRC for verification as to whether a U.S. service member was stabbed by another service member at Camp Friendship, Korat, Thailand, in February 1969.  Any response must be associated with the claims file.  

2.  If the claimed stressor of the stabbing of a U.S. service member is verified, schedule the Veteran for a psychiatric examination in order to determine the current nature and etiology of any chronic psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims file must be made available to and reviewed by the examiner in rendering the opinion.  

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic psychiatric disorder had its onset during active service or is otherwise related to any event or incident of service, to include any stressor event confirmed within the record.  

If the examiner determines a diagnosis of PTSD is warranted, s/he is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis and confirmed within the record.  

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If, however, the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Issue the Veteran a statement of the case regarding the issues of whether new and material evidence has been received to reopen service connection for a cardiovascular disability, and an increased rating for a lumbosacral strain.  The Veteran and his representative should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim or claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

